Title: Abigail Adams to John Adams, 7 May 1775
From: Adams, Abigail
To: Adams, John


     
      Braintree May 7 1775
     
     I received by the Deacon two Letters from you this Day from Hartford. I feel a recruit of spirits upon the reception of them, and the comfortable news which they contain. We had not heard any thing from N. Carolina before, and could not help feeling anxious least we should find a defection there, arising more from their ancient feuds and animosities, than from any setled ill will in the present contest. But the confirmation of the choise of their Delagates by their assembly leaves not a doubt of their firmness, nor doth the Eye say unto the hand I have no need of thee, the Lord will not cast of his people neither will he forsake his inheritance. Great Events are most certainly in the womb of futurity and if the present chastisement which we experience have a proper influence upon our conduct, the Event will most certainly be in our favour.—The Distresses of the inhabitants of Boston are beyond the power of language to discribe. There are but very few who are permitted to come out in a day. They delay giving passes, make them wait from hour to hour, and their counsels are not two hours together alike. One day they shall come out with their Effects, the next Day merchandise are not Effects. One day their household furtinuture is to come out, the next only weareing apparrel, and the next Pharaohs heart is hardned, and he refuseth to hearken unto them and will not let the people go. May their deliverence be wrought out for them as it was for the Children of Israel. I do not mean by miracles but by the interposition of heaven in their favour. They have taken a list of all those who they suppose were concernd in watching the tea, and every other person who they call obnoxious, and they and their Effects are to suffer distruction. Poor Eads escaped out of town last night with one Ayers in a small boat, and was fired upon, but got safe and came up to Braintree to day. His name it seems was upon the black list.—I find it impossible to get any body in with any surty of their returning again. I have sent to Walthham but cannot hear any thing of Mr. Cushings Son. I wish you would write me whether Mr. Cushing left any directions what should be done in that affair.—I hear that Mr. Bromfield has Letters for you, and young Dr. Jarvis has more, but cannot get at them.—Pray write me every opportunity every thing that transpires. Every body desires to be rememberd to you—it would fill the paper to name them. I wrote you once before. Let me know whether you have received it.—You dont say one word about your Health. I hope it was comfortable and will continue so. It will be a great comfort to know that it is so to your
     
      Portia
     
    